Title: To Alexander Hamilton from William Shepard, 7 August 1799
From: Shepard, William (of Mass)
To: Hamilton, Alexander


          
            Honbl. Major General A. Hamilton.
            Sir
            Westfield august 7—1799
          
          My former acquaintance with you and the repeated Solicitations of a Lady of my acquaintance on the behalf of her son  who is inlisted in to the Service of the United States in the Regiment commanded by  Colo Taylor State of Connecticut in the Company Commanded by Capt Young of Wendham in sd State has imboldend me to  State to you the Situation of her Son Daniel Bliss—Mrs Bliss the mother is guardian to Daniel   She was appointd by the authority of the State of connecticut  Daniel Bliss is a minor about nineteen years of age—put out an apprintice to his Elder Brother John Bliss of Tolland by his mother—but did not Bind him by any written indenture  as the law requires, She Supposed there would not be any need of so doing as She was his  mother and he being put out to his Elder Brother
          She has applied to Some of the officers for his Discharge  but not having a writen indenture to Produce agreeable to law She could not obtain his   Discharge not with Standing She was refused by the officer She Still hopes you will consider him as coming fully within the Spirit and intention   of your orders which was Issued Some time since against inlisting apprintices in to the Service of the United States
          I have indeavourd to State her request as Fairly and Exactly as  in my power as it has ben represented to me. Shall now Submit  the matter wholly to your better Judgment and acquiess in the result
          I hope Sir you will pardon me for troubling you with this letter—as I acknowledge it to be out of my line of Business—but on the frequent Solicitation of Mrs Bliss in behalf of her Son has induced me to write you She is Extreamly anxious to have her Son Discharged
          I am Sir with due respect your obdient Humbl. Sert.
          
            Wm. Shepard
          
        